79 So.3d 190 (2012)
Titilayo DOKUN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-4523.
District Court of Appeal of Florida, First District.
February 9, 2012.
Nancy A. Daniels, Public Defender, Ronald Thomas, Assistant Public Defender, and Kathleen Stover, Assistant Public Defender, Office of the Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Ralph F. Guerra, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Titilayo Dokun challenges her conviction of public assistance fraud, asserting that the state failed to present sufficient evidence of identity. She maintains that the trial court erroneously denied her motion for judgment of acquittal on this ground. We agree and reverse.
The state presented ample evidence that a person by the name of Titilayo Dokun applied for and received public assistance from the Department of Children and Families. It also presented ample evidence that a person by the name of Titilayo Dokun received income that may have disqualified her from receiving such benefits. However, as the state now correctly concedes, the evidence presented at trial was not sufficient to prove that the defendant is the same person who had applied for public assistance under the name Titilayo Dokun or that she is the same individual who received the disqualifying income. We therefore reverse with directions to enter a judgment of acquittal.
Reversed.
DAVIS, PADOVANO, and ROWE, JJ., concur.